DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/252539, filed on 12/10/2019.

Specification
The disclosure is objected to because of the following informalities: the instant specification discloses the US Patent application 16/252,539 as the parent application, but however, the US Patent application 16/252,539 is currently an US Patent. Thus, for a purpose of clarification, it is suggested to amend the instant specification to update the status of US Patent application 16/252,539.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,102,737 B2 to Zhang et al. (hereafter refers as Zhang Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims are within a same scope as set forth below.
Regarding claim 1, Zhang Patent claims a method for transmitting a synchronization signal (see claim 1), comprising: 
determining, by a base station, one or more sets of system parameters (see claim 1), wherein each set of the system parameters comprises a carrier’s frequency information or a frame structure parameter (see claim 1); 
constructing, by the base station, the synchronization signal of a first predetermined structure or the synchronization signal of a second predetermined structure according to the one or more sets of system parameters (see claim 1), 
wherein the synchronization signal of the first predetermined structure and the synchronization signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency (associated with subcarrier spacing, claim 1); 
transmitting, by the base station, the synchronization signal to a terminal (see claim 1), wherein the one or more sets of system parameters correspond to the same predetermined structure (see claim 1).
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the Zhang Patent by eliminating portions of Zhang Patent’s claim 1 (...at least two sets of system parameters and... wherein the synchronization signal indicates one set of system parameters from the at least two sets of system parameters used by a common channel in an explicit manner).
Regarding claim 2, Zhang Patent further claims wherein the predetermined structure comprises at least one of the following characteristics of the synchronization signal: a time domain position (see claim 2).
Regarding claim 3, Zhang Patent further claims wherein the frame structure parameter comprises at least one of the following: a subcarrier spacing, a cyclic prefix (CP) type, or a CP length (see claim 1).
Regarding claim 17, Zhang Patent further claims a base station (see claim 7), comprising a processor configured to implement a method (see claim 7) comprising:
determine one or more sets of system parameters (see claim 7), wherein each set of the system parameters comprises a carrier’s frequency information or a frame structure parameter (see claim 7);
construct the synchronization signal of a first predetermined structure or the synchronization signal of a second predetermined structure according to the one or more sets of system parameters (see claim 7),
wherein the synchronization signal of the first predetermined structure and the synchronization signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency, supported system service types, or a terminal capability (associated with subcarrier spacing, claim 7); 
transmit the synchronization signal to a terminal, wherein the one or more sets of system parameters correspond to the same predetermined structure (see claim 7).
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 17 of the instant application merely broadens the scope of the claim 7 of the Zhang Patent by eliminating portions of Zhang Patent’s claim 7 (...at least two sets of system parameters and... wherein the synchronization signal indicates one set of system parameters from the at least two sets of system parameters used by a common channel in an explicit manner).
Regarding claim 18, Zhang Patent further claims wherein the predetermined structure comprises at least one of the following characteristics of the synchronization signal: a time domain position (see claim 8).

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,102,737 B2 to Zhang et al. (hereafter refers as Zhang Patent) as set forth above, and further in view of US 2017/0005848 A1 to Zheng et al. (hereafter refers as Zheng).
Regarding claim 4, Zhang Patent further claims the base station characterizes a time domain position of the synchronization signal by using a symbol number (see claims 3 and 9).
Zhang Patent does not claim the base station characterizes a frequency domain position of the synchronization signal by “using a subcarrier number”.
Zheng teaches a base station characterizes a time domain position of a signal by using a symbol number (a base station/transmitter characterizes a time domain location of a signal by using a symbol number, paragraph [73]) and characterizes a frequency domain position of the signal by using a subcarrier number (and characterizes a frequency domain location of the signal by using a subcarrier number, paragraph [73]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of characterizing the time domain position by using a symbol number and characterizing the frequency domain position of by using a subcarrier number as taught by Zheng, with the claims of Zhang Patent, for a purpose of increase simplicity for the teachings by simply using the symbol number and the subcarrier number to indicate the time and frequency location, respectively (See Zheng, paragraph [73]).

Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,102,737 B2 to Zhang et al. (hereafter refers as Zhang Patent) as set forth above, and further in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal).
Regarding claim 5, Zhang Patent does not claim the frequency information of the carrier and the frame structure parameter have “a one-to-many correspondence”.
Rajagopal teaches wherein the frequency information of the carrier and the frame structure parameter have a one-to-many correspondence (wherein at least two numerologies are corresponding to one subband, see Rajagopal, paragraphs [91, 137, 139]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the frequency information of the carrier and the frame structure parameter have a one-to-many correspondence as taught by Rajagopal, with the claims of Zhang Patent, for a purpose of increasing utilizing of the frequency by enabling multiple frame structure parameters to use one subband/frequency (see Rajagopal, paragraphs [135, 137, 139]).
Regarding claim 6, Rajagopal further teaches wherein the correspondence between the frequency information of the carrier and the frame structure parameter is determined by one of the following manners: pre-definition (eNB determines the corresponding between a numerology and a frequency band based on UE capability, i.e. pre-definition, see Rajagopal, paragraphs [135, 137, 139]), or
signaling indication (the eNB transmits the corresponding to the UE, see Rajagopal, paragraph [135]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the correspondence between the frequency information of the carrier and the frame structure parameter is determined by one of the following manners: pre-definition, or signaling indication as taught by Rajagopal, with the claims of Zhang Patent, for a purpose of increasing efficiency in communication by determine the corresponding based on the UE capability and/or signaling the corresponding using the indication (see Rajagopal, paragraphs [135, 137, 139]).
Regarding claim 7, Zhang Patent further claims wherein the base station transmits the synchronization signal to a terminal, comprising:
configuring, by the base station, a common channel using the one or more sets of system parameters of the synchronization signal, wherein the common channel comprises broadcast information (see claim 3);
transmitting, by the base station, the configured common channel to the terminal (see claim 3).
Regarding claim 8, Zhang Patent further claims wherein the one or more sets of system parameters used by the common channel are indicated through the synchronization signal in an explicit manner (see claim 1).

Claim 9-11, 13-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,102,737 B2 to Zhang et al. (hereafter refers as Zhang Patent) in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal). 
Regarding claim 9, Zhang Patent claims a method for receiving a synchronization signal (see claim 4), comprising:
obtaining, by a terminal, one or more sets of system parameters (see claim 4), wherein each set of the system parameters comprises a carrier’s frequency information and a frame structure parameter (see claim 4); and
receiving, by the terminal, the synchronization signal of a first predetermined structure or the synchronization signal of a second predetermined structure according to the one or more sets of system parameters (see claim 4), 
wherein the synchronization signal of the first predetermined structure and the synchronization signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency, supported system service types, or a terminal capability (associated with subcarrier spacing, see claim 4), and 
wherein the one or more sets of system parameters correspond to the same predetermined structure (see claim 4).
However, Zhang Patent does not claim “a carrier’s frequency information and” a frame structure parameter.
Rajagopal teaches a method for receiving a signal and a terminal (a method of receiving a signal, paragraph [91], and a UE for performing the method of receiving the signal, Fig. 3 and paragraphs [69-70]), comprising a processor (the UE contains a processor configured to implement the method, Fig. 3 and paragraphs [70, 74-75]) configured to implement a method comprising:
obtain one or more sets of system parameters (the UE with the processor acquires a plurality of DL numerologies, paragraphs [6, 63, 125], and/or subband information, paragraphs [135, 137, 139]), wherein each set of the system parameters comprises a carrier’s frequency information (subband information, paragraphs [135, 137, 139]) and a frame structure parameter (wherein each numerologies comprises one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [87, 95, 98] and abstract); and 
receive the synchronization signal of a first predetermined structure or the synchronization signal of a second predetermined structure according to the one or more sets of system parameters (the UE with the processor receives the signal of a predetermined structure, i.e. a time domain location and/or frequency domain location, of a frequency and time resource, determined based on one of the acquired numerologies, paragraphs [63-65, 88, 91, 94, 100, 135, 144] and Fig. 12),
wherein the synchronization signal of the first predetermined structure and the synchronization signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency, supported system service types, or a terminal capability (wherein the DL signal at the predetermined structure, i.e. time domain location and/or frequency domain location, paragraphs [91, 102-103], based on a different frame structure/numerology, is associated with a configuration of a carrier frequency, i.e. subcarrier spacing, mmWave frequencies, and/or CP length, paragraphs [87-88, 106], and/or a terminal capability, paragraph [125]), and 
wherein the one or more sets of system parameters correspond to the same predetermined structure (wherein the time domain location and/or frequency domain location of the DL signal is same for at least two numerologies, paragraphs [91, 94, 98, 106] and Fig. 5, 9, 12]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the one or more sets of system parameters correspond to the same predetermined structure as taught by Rajagopal, with the claims of Zhang Patent, for a purpose of improving capacity of the resources by enabling the UE to use the carrier’s frequency information and the frame structure parameter to receive the synchronization signal (see Rajagopal, paragraphs [135, 137, 139]).
Regarding claim 10, Zhang Patent further claims wherein the predetermined structure comprises at least one of the following characteristics of the synchronization signal: a time domain position (see claim 5).
Regarding claim 11, Zhang Patent further claims wherein the frame structure parameter comprises at least one of the following: a subcarrier spacing, a cyclic prefix (CP) type, or a CP length (see claim 4).
Regarding claim 13, Rajagopal further teaches wherein the frequency information of the carrier and the frame structure parameter have a one-to-many correspondence (wherein at least two numerologies are corresponding to one subband, see Rajagopal, paragraphs [91, 137, 139]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the frequency information of the carrier and the frame structure parameter have a one-to-many correspondence as taught by Rajagopal, with the claims of Zhang Patent, for a purpose of increasing utilizing of the frequency by enabling multiple frame structure parameters to use one subband/frequency (see Rajagopal, paragraphs [135, 137, 139]).
Regarding claim 14, Rajagopal further teaches wherein the correspondence between the frequency information of the carrier and the frame structure parameter is determined by one of the following manners:
pre-definition (eNB determines the corresponding between a numerology and a frequency band based on UE capability, i.e. pre-definition, see Rajagopal, paragraphs [135, 137, 139]), or
signaling indication (the eNB transmits the corresponding to the UE, see Rajagopal, paragraph [135]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the correspondence between the frequency information of the carrier and the frame structure parameter is determined by one of the following manners: pre-definition, or signaling indication as taught by Rajagopal, with the claims of Zhang Patent, for a purpose of increasing efficiency in communication by determine the corresponding based on the UE capability and/or signaling the corresponding using the indication (see Rajagopal, paragraphs [135, 137, 139]).
Regarding claim 15, Zhang Patent further claims wherein the receiving, by the terminal, the synchronization signal of the first predetermined structure or the synchronization signal of the second predetermined structure according to the one or more sets of system parameters comprises:
receiving a common channel configured by using the one or more sets of system parameters of the synchronization signal, wherein the common channel comprises broadcast information (see claim 6).
Regarding claim 16, Zhang Patent further teaches wherein the one or more sets of system parameters used by the common channel are received through the synchronization signal in an explicit manner (see claim 4).
Regarding claim 19, Zhang Patent claims a terminal (see claim 10), comprising a processor configured to implement a method comprising (see claim 10):
obtain one or more sets of system parameters, wherein each set of the system parameters comprises a frame structure parameter (see claim 10); and 
receive the synchronization signal of a first predetermined structure or the synchronization signal of a second predetermined structure according to the one or more sets of system parameters (see claim 10), 
wherein the synchronization signal of the first predetermined structure and the synchronization signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency, supported system service types, or a terminal capability (associated with subcarrier spacing, see claim 10), and 
wherein the one or more sets of system parameters correspond to the same predetermined structure (see claim 10).
However, Zhang Patent does not claim “a carrier’s frequency information and” a frame structure parameter.
Rajagopal teaches a terminal (a UE for performing the method of receiving the signal, Fig. 3 and paragraphs [69-70]), comprising a processor (the UE contains a processor configured to implement the method, Fig. 3 and paragraphs [70, 74-75]) configured to implement a method comprising:
obtain one or more sets of system parameters (the UE with the processor acquires a plurality of DL numerologies, paragraphs [6, 63, 125], and/or subband information, paragraphs [135, 137, 139]), wherein each set of the system parameters comprises a carrier’s frequency information (subband information, paragraphs [135, 137, 139]) and a frame structure parameter (wherein each numerologies comprises one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [87, 95, 98] and abstract); and 
receive the synchronization signal of a first predetermined structure or the synchronization signal of a second predetermined structure according to the one or more sets of system parameters (the UE with the processor receives the signal of a predetermined structure, i.e. a time domain location and/or frequency domain location, of a frequency and time resource, determined based on one of the acquired numerologies, paragraphs [63-65, 88, 91, 94, 100, 135, 144] and Fig. 12),
wherein the synchronization signal of the first predetermined structure and the synchronization signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency, supported system service types, or a terminal capability (wherein the DL signal at the predetermined structure, i.e. time domain location and/or frequency domain location, paragraphs [91, 102-103], based on a different frame structure/numerology, is associated with a configuration of a carrier frequency, i.e. subcarrier spacing, mmWave frequencies, and/or CP length, paragraphs [87-88, 106], and/or a terminal capability, paragraph [125]), and 
wherein the one or more sets of system parameters correspond to the same predetermined structure (wherein the time domain location and/or frequency domain location of the DL signal is same for at least two numerologies, paragraphs [91, 94, 98, 106] and Fig. 5, 9, 12]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the one or more sets of system parameters correspond to the same predetermined structure as taught by Rajagopal, with the claims of Zhang Patent, for a purpose of improving capacity of the resources by enabling the UE to use the carrier’s frequency information and the frame structure parameter to receive the synchronization signal (see Rajagopal, paragraphs [135, 137, 139]).
Regarding claim 20, Zhang Patent further wherein the predetermined structure comprises at least one of the following characteristics of the synchronization signal: a time domain position (see claim 11).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,102,737 B2 to Zhang et al. (hereafter refers as Zhang Patent) in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal) as applied to claims above, and further in view of US 2017/0005848 A1 to Zheng et al. (hereafter refers as Zheng).
Regarding claim 12, Zhang Patent further claims the base station characterizes a time domain position of the synchronization signal by using a symbol number (see claims 3 and 9).
Zhang Patent in view of Rajagopal does not claim the base station characterizes a frequency domain position of the synchronization signal by “using a subcarrier number”.
Zheng teaches a base station characterizes a time domain position of a signal by using a symbol number (a base station/transmitter characterizes a time domain location of a signal by using a symbol number, paragraph [73]) and characterizes a frequency domain position of the signal by using a subcarrier number (and characterizes a frequency domain location of the signal by using a subcarrier number, paragraph [73]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of characterizing the time domain position by using a symbol number and characterizing the frequency domain position of by using a subcarrier number as taught by Zheng, with the claims of Zhang Patent in view of Rajagopal, for a purpose of increase simplicity for the teachings by simply using the symbol number and the subcarrier number to indicate the time and frequency location, respectively (See Zheng, paragraph [73]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0311276 A1 to Tsai et al. (hereafter refers as Tsai) in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal).
Regarding claims 1 and 17, Tsai teaches a method for transmitting a synchronization signal and a base station (a method for transmitting synchronization signal and an eNB for performing the method of transmitting synchronization signal, paragraphs [204-205, 209, 211] and provisional 62/325,323, hereafter refers as provisional, paragraphs [149-152, 156-157]), comprising a processor (the eNB, Fig. 3A, 3F, and provisional, 7A and 7F, including a processor configured to implement the method, paragraphs [132-134], wherein provisional, paragraph [126-128]) configured to implement a method comprising:
determine one or more sets of system parameters (the base station/eNB with the processor determines one or more set of system parameters/numerology(s), i.e. a common denominator sync signal numerology, paragraphs [63, 204-207], provisional, paragraph [149-153], and/or at least one DL sync signal numerology, paragraphs [61, 211-212], provisional, paragraph [156]), wherein each set of the system parameters comprises a carrier’s frequency information (subband information, see Tsai, paragraphs [78, 162, 199, 201] and Fig. 2B, provisional, paragraphs [79-81] and Fig. 6B) or a frame structure parameter (or each of the numerologies comprises at least one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [5, 63, 77, 204-207], provisional, paragraph [4, 149-153]); 
construct the synchronization signal of a first predetermined structure or the synchronization signal of a second predetermined structure according to the one or more sets of system parameters (using a corresponding numerology, i.e. common denominator sync signal numerology or at least one DL sync signal numerology, to construct an DL synchronization signal paragraphs [5, 63, 75-77, 204-208, 216, 248], Fig. 1, 22, 33 and provisional, paragraphs [4, 64, 77-78, 159, 163] and Fig. 1, 12, 15, of a predetermined structure, i.e. time domain location and/or frequency domain location, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B , 6A-6B, 22, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12),
wherein the synchronization signal of the first predetermined structure and the synchronization signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency, supported system service types, or a terminal capability (wherein the DL synchronization signal at the predetermined structure, i.e. time domain location and/or frequency domain location, paragraphs [76-78, 149, 182, 206-207], based on a different frame structure/numerology, is associated with a configuration of a carrier frequency, i.e. subcarrier spacing and/or CP length, and/or a terminal capability, i.e. eMBB UE or mMTC UE, paragraphs [205-207, 210-211]); 
transmit the synchronization signal to a terminal (the base station/eNB with the processor transmits the synchronization signal to the UE, paragraphs [204-207, 211-212] and provisional, paragraphs [149-153, 156-157]).
However, Tsai does not explicitly teach wherein the one or more sets of system parameters “correspond to the same predetermined structure”.
Rajagopal teaches a method for transmitting a signal and a base station (a method for transmitting a signal and an eNB for performing the method of transmitting the signal, paragraph [91]), 
a processor configured to implement a method (processor 225], Fig. 2, wherein the processor is configured to perform the functions, paragraphs [63-67]) comprising:
determine one or more sets of system parameters (the base station/eNB with the processor identifies one or more numerologies, paragraphs [6, 63]), wherein each set of the system parameters comprises a carrier’s frequency information or a frame structure parameter (wherein each numerologies comprises one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [87, 95, 98] and abstract);
construct the signal of a first predetermined structure or the signal of a second predetermined structure according to the one or more sets of system parameters (the base station/eNB with the processor uses one of the numerologies to construct an DL signal, paragraphs [63-65, 91], wherein the DL signal is constructed to occupy a predetermined structure, i.e. time domain location and/or frequency domain location, of a frequency and time resource, according to a subcarrier spacing of the used numerology, paragraphs [63-65, 88, 91, 94, 100] and Fig. 12),
wherein the signal of the first predetermined structure and the signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency, supported system service types, or a terminal capability (wherein the DL signal at the predetermined structure, i.e. time domain location and/or frequency domain location, paragraphs [91, 102-103], based on a different frame structure/numerology, is associated with a configuration of a carrier frequency, i.e. subcarrier spacing, mmWave frequencies, and/or CP length, paragraphs [87-88, 106], and/or a terminal capability, paragraph [125]); 
transmit the signal to a terminal (the base station/eNB with the processor transmits the constructed DL signal to the UE, paragraph [91] and Fig. 5), wherein the one or more sets of system parameters correspond to the same predetermined structure (wherein the at least two numerologies map to a similar time domain position and/or frequency domain location of the DL signal, paragraphs [91, 94, 98, 106] and Fig. 5, 9, 12]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the one or more sets of system parameters correspond to the same predetermined structure as taught by Rajagopal, with the teachings of the synchronization signal as taught by Tsai, for a purpose of improving capacity of the base station by enabling the predetermine structure of the synchronization signal to be the same for the at least two set of system parameters/numerologies, thus enabling the synchronization signals to map to a same resource and as such permitting the base station to communicate with various user’s services (see Rajagopal, paragraphs [91, 98] and Fig. 5, 12).
Regarding claims 2 and 18, the combination of Tsai and Rajagopal further teaches wherein the predetermined structure comprises at least one of the following characteristics of the synchronization signal: a time domain position (constructing the DL synchronization signal to occupy a particular time location, see Tsai, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B, 6A-6B, 22, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12, see Rajagopal, paragraphs [100, 106, 150-151]), or a frequency domain position (constructing the DL synchronization signal to occupy a particular frequency location, see Rajagopal, paragraphs [91, 137-138]).
Regarding claim 3, the combination of Tsai and Rajagopal further teaches wherein the frame structure parameter comprises at least one of the following: a subcarrier spacing, a cyclic prefix (CP) type, or a CP length (wherein each of the numerologies comprises at least one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP length, and/or etc..., see Tsai, paragraphs [5, 63, 77, 204-207], provisional, paragraph [4, 149-153], see Rajagopal, paragraphs [87-88, 102-103]).
Regarding claim 5, the combination of Tsai and Rajagopal further teaches wherein the frequency information of the carrier and the frame structure parameter have a one-to-one correspondence (wherein each of the numerologies is corresponding to one subband, see Tsai, paragraphs [78, 162, 199, 201] and Fig. 2B, provisional, paragraphs [79-81] and Fig. 6B) or a one-to-many correspondence (wherein at least two numerologies are corresponding to one subband, see Rajagopal, paragraphs [91, 137, 139]).
Regarding claim 6, Rajagopal further teaches wherein the correspondence between the frequency information of the carrier and the frame structure parameter is determined by one of the following manners: pre-definition (eNB determines the corresponding between a numerology and a frequency band based on UE capability, i.e. pre-definition, see Rajagopal, paragraphs [135, 137, 139]), or
signaling indication (the eNB transmits the corresponding to the UE, see Rajagopal, paragraph [135]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the correspondence between the frequency information of the carrier and the frame structure parameter is determined by one of the following manners: pre-definition, or signaling indication as taught by Rajagopal, with the teachings of Tsai, for a purpose of increasing efficiency in communication by determine the corresponding based on the UE capability and/or signaling the corresponding using the indication (see Rajagopal, paragraphs [135, 137, 139]).
Regarding claim 7, the combination of Tsai and Rajagopal further teaches wherein the base station transmits the synchronization signal to a terminal, comprising:
configuring, by the base station, a common channel using the one or more sets of system parameters of the synchronization signal (the base station with the processor further configures a PBCH, i.e. physical broadcast channel, thus is a common channel of the base station to a plurality of UEs in the coverage of the base station, see Tsai, paragraphs [9, 63] and provisional, paragraph [39], based on the sync numerology, see Tsai, paragraphs [65, 204], Fig. 22 and provisional, paragraph [149], Fig. 12, see Rajagopal, paragraph [135]), wherein the common channel comprises broadcast information (the PBCH contains broadcasted information, i.e. other supported system numerologies in a cell, see Tsai, paragraph [63] and provisional, paragraph [39], Rajagopal, paragraph [135]);
transmitting, by the base station, the configured common channel to the terminal (transmitting the configured PBCH to the UE, see Tsai, paragraphs [63, 204] and provisional, paragraphs [39, 149]).
Regarding claims 9 and 19, Tsai teaches a method for receiving a synchronization signal and a terminal (a method of receiving a synchronization signal and an UE for performing the method of receiving the synchronization signal, Fig. 23-24 and provisional, Fig. 13-14), comprising a processor configured to implement a method (the UE contains a processor configured to implement the method, Fig. 3B, paragraph [95], provisional, Fig. 7B, paragraph [95]) comprising:
obtain one or more sets of system parameters (the UE with the processor acquires one or more set of system parameters/numerology(s), i.e. a common denominator sync signal numerology, paragraphs [63, 204-205], provisional, paragraphs [149-150], and/or at least one DL sync signal numerology, paragraphs [61, 212-216], provisional, paragraphs [157-159]), wherein each set of the system parameters comprises a carrier’s frequency information (subband information, see Tsai, paragraphs [78, 162, 199, 201] and Fig. 2B, provisional, paragraphs [79-81] and Fig. 6B) and a frame structure parameter (wherein each of the numerologies comprises one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [5, 63, 77, 204-207], provisional, paragraph [4, 149-153]); and 
receive the synchronization signal of a first predetermined structure or the synchronization signal of a second predetermined structure according to the one or more sets of system parameters (the UE with the processor receives the synchronization signal determined based on one of the acquired sync numerologies, i.e. specific numerologies or a common DL sync, paragraphs [5, 63, 75-77, 139-140, 204-208], Fig. 1, 22, 33 and provisional, paragraphs [4, 64, 77-78, 159, 163, Fig. 1, 12, 15, of a predetermined structure, i.e. time domain location and/or frequency domain location, according to the determined sync signal numerology which specifying a subcarrier spacing for the DL synchronization signal, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B , 6A-6B, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12), 
wherein the synchronization signal of the first predetermined structure and the synchronization signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency, supported system service types, or a terminal capability (wherein the DL synchronization signal at the predetermined structure, i.e. time domain location and/or frequency domain location, paragraphs [76-78, 149, 182, 206-207], based on a different frame structure/numerology, is associated with a configuration of a carrier frequency, i.e. subcarrier spacing and/or CP length, and/or a terminal capability, i.e. eMBB UE or mMTC UE, paragraphs [205-207, 210-211]).
However, Tsai does not explicitly teach wherein the one or more sets of system parameters correspond to the “same predetermined structure”.
Rajagopal teaches a method for receiving a signal and a terminal (a method of receiving a signal, paragraph [91], and a UE for performing the method of receiving the signal, Fig. 3 and paragraphs [69-70]), comprising a processor (the UE contains a processor configured to implement the method, Fig. 3 and paragraphs [70, 74-75]) configured to implement a method comprising:
obtain one or more sets of system parameters (the UE with the processor acquires a plurality of DL numerologies, paragraphs [6, 63, 125], and/or subband information, paragraphs [135, 137, 139]), wherein each set of the system parameters comprises a carrier’s frequency information (subband information, paragraphs [135, 137, 139]) and a frame structure parameter (wherein each numerologies comprises one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [87, 95, 98] and abstract); and 
receive the synchronization signal of a first predetermined structure or the synchronization signal of a second predetermined structure according to the one or more sets of system parameters (the UE with the processor receives the signal of a predetermined structure, i.e. a time domain location and/or frequency domain location, of a frequency and time resource, determined based on one of the acquired numerologies, paragraphs [63-65, 88, 91, 94, 100, 135, 144] and Fig. 12),
wherein the synchronization signal of the first predetermined structure and the synchronization signal of the second predetermined structure are associated with at least one of the following: configuration of a carrier frequency, supported system service types, or a terminal capability (wherein the DL signal at the predetermined structure, i.e. time domain location and/or frequency domain location, paragraphs [91, 102-103], based on a different frame structure/numerology, is associated with a configuration of a carrier frequency, i.e. subcarrier spacing, mmWave frequencies, and/or CP length, paragraphs [87-88, 106], and/or a terminal capability, paragraph [125]), and 
wherein the one or more sets of system parameters correspond to the same predetermined structure (wherein the time domain location and/or frequency domain location of the DL signal is same for at least two numerologies, paragraphs [91, 94, 98, 106] and Fig. 5, 9, 12]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the one or more sets of system parameters correspond to the same predetermined structure as taught by Rajagopal, with the teachings of the synchronization signal as taught by Tsai, for a purpose of improving capacity of the resources by enabling the UE to use the same predetermined structure for at least two sets of system parameters (see Rajagopal, paragraphs [3, 91, 98, 125, 135] and Fig. 5, 12).
Regarding claims 10 and 20, the combination of Tsai and Rajagopal further teaches wherein the predetermined structure comprises at least one of the following characteristics of the synchronization signal: a time domain position (constructing the DL synchronization signal to occupy a particular time location, see Tsai, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B, 6A-6B, 22, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12, see Rajagopal, paragraphs [100, 106, 150-151]), or a frequency domain position (constructing the DL synchronization signal to occupy a particular frequency location, see Rajagopal, paragraphs [91, 137-138]).
Regarding claim 11, the combination of Tsai and Rajagopal further teaches wherein the frame structure parameter comprises at least one of the following: a subcarrier spacing, a cyclic prefix (CP) type, or a CP length (wherein each of the numerologies comprises at least one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP length, and/or etc..., see Tsai, paragraphs [5, 63, 77, 204-207], provisional, paragraph [4, 149-153], see Rajagopal, paragraphs [87-88, 102-103]).
Regarding claim 13, the combination of Tsai and Rajagopal further teaches wherein the frequency information of the carrier and the frame structure parameter have a one-to-one correspondence (wherein each of the numerologies is corresponding to one subband, see Tsai, paragraphs [78, 162, 199, 201] and Fig. 2B, provisional, paragraphs [79-81] and Fig. 6B) or a one-to-many correspondence (wherein at least two numerologies are corresponding to one subband, see Rajagopal, paragraphs [91, 137, 139]).
Regarding claim 14, Rajagopal further teaches wherein the correspondence between the frequency information of the carrier and the frame structure parameter is determined by one of the following manners:
pre-definition (eNB determines the corresponding between a numerology and a frequency band based on UE capability, i.e. pre-definition, see Rajagopal, paragraphs [135, 137, 139]), or
signaling indication (the eNB transmits the corresponding to the UE, see Rajagopal, paragraph [135]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the correspondence between the frequency information of the carrier and the frame structure parameter is determined by one of the following manners: pre-definition, or signaling indication as taught by Rajagopal, with the teachings of Tsai, for a purpose of increasing efficiency in communication by determine the corresponding based on the UE capability and/or signaling the corresponding using the indication (see Rajagopal, paragraphs [135, 137, 139]).
Regarding claim 15, the combination of Tsai and Rajagopal further teaches wherein the receiving, by the terminal, the synchronization signal of the first predetermined structure or the synchronization signal of the second predetermined structure according to the one or more sets of system parameters comprises:
receiving a common channel configured by using the one or more sets of system parameters of the synchronization signal (the UE receives a PBCH (physical broadcast channel, thus is a common channel of the base station to a plurality of UEs in the coverage of the base station, see Tsai, paragraphs [9, 63] and provisional, paragraph [39]) based on the sync numerology, see paragraphs [65, 204], Fig. 22 and provisional, paragraph [143], Fig. 12), wherein the common channel comprises broadcast information (the PBCH contains broadcasted information, i.e. other supported system numerologies in a cell, paragraph [63] and provisional, paragraph [33]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0311276 A1 to Tsai et al. (hereafter refers as Tsai) in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal) as applied to claims above, and further in view of US 2017/0005848 A1 to Zheng et al. (hereafter refers as Zheng).
Regarding claims 4 and 12, the combination of Tsai and Rajagopal does not explicitly teach the base station characterizes a time domain position of the synchronization signal “by using a symbol number” and characterizes a frequency domain position of the synchronization signal by “using a subcarrier number”.
Zheng teaches a base station characterizes a time domain position of a signal by using a symbol number (a base station/transmitter characterizes a time domain location of a signal by using a symbol number, paragraph [73]) and characterizes a frequency domain position of the signal by using a subcarrier number (and characterizes a frequency domain location of the signal by using a subcarrier number, paragraph [73]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of characterizing the time domain position by using a symbol number and characterizing the frequency domain position of by using a subcarrier number as taught by Zheng, with the teachings of the time domain position and the frequency domain position of the synchronization signal as taught by combination of Tsai and Rajagopal, for a purpose of increase simplicity for the teachings by simply using the symbol number and the subcarrier number to indicate the time and frequency location, respectively (See Zheng, paragraph [73]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0311276 A1 to Tsai et al. (hereafter refers as Tsai) in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal) as applied to claims above, and further in view of US 2019/0230696 A1 to Kim et al. (hereafter refers as Kim). 
Regarding claims 8 and 16, the combination of Tsai and Rajagopal does not explicitly teach the one or more sets of system parameters used by the common channel are indicated through the synchronization signal in an “explicit manner”.
Kim teaches wherein the one or more sets of system parameters used by the common channel are indicated through the synchronization signal in an explicit manner (wherein the common information is configured with plurality of frame structures/numerologies, paragraphs [164, 166, 167] and provisional 62/357,945, page 7, wherein the numerologies used by the common channel/PBCH are indicated through an SSS, i.e. synchronization signal, paragraphs [166-167] and provisional 62/357,945, page 7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the one or more sets of system parameters used by the common channel are indicated through the synchronization signal in an explicit manner as taught by Kim, with the teachings of configuring the common channel with one or more set of system parameters as taught by combination of Tsai and Rajagopal, for a purpose of enabling the UE to know the numerologies of the common channel, thus correctly decode the common channel (See Kim, paragraphs [166-167] and provisional 62/357,945, page 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0353912 A1 discloses a time domain location of a synchronization signal is characterized by a subcarrier number (see paragraph [107]).
US 2010/0222062 A1 discloses transmitting grant including a resource represented by subframe number and subcarrier number (see paragraph [37]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        October 6, 2022